DETAILED ACTION
Reasons for Allowance
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Dr. Maria Trevisan (Reg. No. 48, 207) on August 6, 2021. 2.	The application has been amended as follows:
Cancel claims 2-4 and 20. 
Combining claims 5, 6, 8-10, 16, and 18 with claim 7. 
5.	(Currently Amended) A method comprising
providing a single-stranded scaffold nucleic acid which is capable of hybridizing to a plurality of single-stranded oligonucleotides comprising a first single-stranded oligonucleotide, a second single-stranded oligonucleotide, and a third single-stranded oligonucleotide, wherein the first single-stranded oligonucleotide is linked to a first binding partner, the second single-stranded oligonucleotide is linked to a second binding partner, and the third single-stranded oligonucleotide is linked to a third binding partner,
forming nucleic acid complexes by incubating the single-stranded scaffold nucleic acid with the plurality of single-stranded oligonucleotides under conditions that allow for hybridization of the plurality of single-stranded oligonucleotides to the single-stranded scaffold nucleic acid and binding of the first binding partner, the second binding partner and the third binding partner to each other in the nucleic acid complexes, wherein binding of the first binding partner and the second binding partner to each other is a first molecular interaction that results in a first looped nucleic acid conformation in the nucleic acid complexes, binding of the second binding partner and the third binding partner to each other is a second molecular interaction that results in a second looped nucleic acid conformation in the nucleic acid complexes, binding of the first binding partner and the third binding partner is a third molecular interaction that results in a third looped nucleic acid conformation in the nucleic acid complexes, and binding of the first binding partner, the second binding partner and the third binding partner is a fourth molecular interaction that results in a fourth looped nucleic acid conformation in the nucleic acid complexes, wherein each of the first molecular interaction, the second molecular interaction, the third molecular interaction, and the fourth molecular interaction is an intramolecular interaction, and
detecting the presence of the first nucleic acid conformation, the second nucleic acid conformation, the third nucleic acid conformation and/or the fourth looped nucleic acid conformation in the nucleic acid complexes by analyzing the nucleic acid complexes [identifying molecular interactions in a nucleic acid complex,]using gel electrophoresis, [wherein the nucleic acid complex comprises a single-stranded scaffold nucleic acid hybridized to a plurality of single-stranded oligonucleotides, wherein the nucleic acid complex comprises a first binding partner, a second binding partner, and a third binding partner, wherein each of first binding partner, the second binding partner, and the third binding partner is linked to a different single-stranded oligonucleotide in the plurality of single-stranded oligonucleotides,
wherein binding of the first and second binding partners to each other is a first molecular interaction that results in formation of a first loop, wherein binding of the second and third binding partners to each other is a second molecular interaction that results in formation of a 
wherein the first nucleic acid conformation, the second nucleic acid conformation, [and] the third nucleic acid conformation and the fourth looped nucleic acid confirmation [loops are asymmetric to each other, and] have different migration distances on a gel after the gel electrophoresis and are distinguishable from each other based on their migration distances through [a] the gel.
7.	(Currently Amended) The method of claim 5, wherein least one of the first binding partner, the second binding partner, and[/or] the third binding partner[s are] is a ligand[s], an antigen[s], or a receptor[s].
8.	(Currently Amended) The method of claim 5, wherein least one of the first binding partner, the second binding partner, and[/or] the third binding partner[s are proteins or nucleic acids] is a protein. 
9.	(Currently Amended) The method of claim 5, wherein least one of the first binding partner, the second binding partner, and[/or] the third binding partner[s are antibodies or antibody fragments] is an antibody or an antibody fragment.
10.	(Currently Amended) The method of claim 5, wherein the method further comprises measuring [measures] association and/or dissociation kinetics between (i) the first binding partner and the second binding partner[s], between (ii) the second binding partner and the third binding partner[s], [or] between (iii) the first binding partner and the third binding partner[s], or among (iv) the first binding partner, the second binding partner and the third binding partner.
11.	(Currently Amended) The method of claim 5, wherein the method further comprises measuring [measures] association and/or dissociation kinetics [between] among the first binding partner, the second binding partner, and the third binding partner[s]. 
16.	(Currently Amended) The method of claim 5, wherein the first molecular interaction[s], the second molecular interaction, the third molecular interaction, and the fourth molecular interaction comprise direct binding between the first binding partner and the second binding partner, [and/or] direct binding between the second binding partner and the third binding partner, [and/or] direct binding between the first binding partner and the third binding partner, and direct binding among the first binding partner, the second binding partner and the third binding partner, respectively. 
18.	(Currently Amended) The method of claim 5, wherein the first molecular interaction[s], the second molecular interaction, the third molecular interaction, and the fourth molecular interaction comprise indirect binding between the first binding partner and the second binding partner, [and/or] indirect binding between the second binding partner and the third binding partner, [and/or] indirect binding between the first binding partner and the third binding partner and indirect binding among the first binding partner, the second binding partner and the third binding partner, respectively.
21.	(Currently Amended) The method of claim [4]5, wherein least one of the first binding partner, the second binding partner, and the third binding partner is a nucleic acid [the analyte is present at attomolar concentration].
22. 	(Currently Amended) The method of claim [4]5, wherein the first binding partner, the second binding partner, or the third binding partner [analyte] is a bispecific receptor.

3.	The following is an examiner’s statement of reasons for allowance: 
Claims 5-11, 16, 18, 21, and 22 are allowable in light of applicant’s amendment filed on June 1, 2021 and the examiner’s amendment. The rejections under 35 U.S.C 112 (a) and (b) have been withdrawn in view of applicant’s amendment filed on June 1, 2021 and the examiner’s amendment. The closest prior art in the record is Wong et al., (US 2014/0255939 A1). This prior art does not teach a combination of providing step, forming step, and detecting step of claim 5. This prior art either alone or in combination with the other arts in the record does/do not teach or reasonably suggest a method which comprises all limitations recited in claim 5.  
Any comments considered necessary by applicant must be submitted no later than
the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
4.	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FRANK W LU/Primary Examiner, Art Unit 1634                                                                                                                                                                                                        August 9, 2021